Exhibit 10.7
Amendment to Loan Agreement

     
Borrower:
  I-Flow Corporation
 
   
Address:
  20202 Windrow Drive
 
  Lake Forest, California 92630

Dated as of: August 6, 2008
     THIS AMENDMENT TO LOAN AGREEMENT is entered into between Silicon Valley
Bank (“Bank”) and the borrower named above (the “Borrower”).
     The Parties agree to amend the Amended and Restated Loan and Security
Agreement between them, having an effective date of May 8, 2003 (as amended from
time to time being referred to herein as the “Loan Agreement”), as follows,
effective as of the date hereof. (Capitalized terms used but not defined in this
Amendment, shall have the meanings set forth in the Loan Agreement.)
     1. Limited Waiver.
     (a) Borrower has advised Bank that it may not be in compliance with the
Adjusted Net Loss/Profit financial covenant as set forth in Section 6.7(ii) of
the Loan Agreement for the period ending June 30, 2008 (the “Potential Breach”).
Bank hereby waives any Event of Default arising from the Potential Breach if it
becomes an actual breach of such financial covenant.
     (b) It is understood by the parties hereto that such waiver does not
constitute a waiver of any other default under the Loan Agreement or any related
document, nor an agreement by Bank to waive or forbear from exercising its
rights and remedies in the future regarding defaults arising from any breach of
any financial covenant or any other term or provision of the Loan Agreement.
     2. Revised Section 6.7. Section 6.7 of the Loan Agreement is hereby amended
in its entirety to read as follows:
     “6.7 Financial Covenants.
Borrower will maintain at all times during the effectiveness of this Agreement
on a consolidated basis for I-Flow Corporation and tested quarterly during the
term hereof unless otherwise indicated below:
(i) Quick Ratio. A ratio of Quick Assets to Modified Current Liabilities of at
least 1.20 to 1.00.
(ii) Adjusted Net Profit.
(A) Borrower will attain an adjusted net profit for the fiscal quarter ending
June 30, 2008, excluding from consideration $3,481,000 attributable to an
insurance expense and $8,687,000 attributable to contingent liability accrual
for self-insured deductible purposes;

 



--------------------------------------------------------------------------------



 



Silicon Valley Bank   Amendment to Loan Agreement  

(B) Borrower will attain an adjusted net profit for the fiscal quarter ending
September 30, 2008, excluding from consideration up to $17,800,000 relating to
in— process research and development expenses; and
(C) Thereafter, Borrower will attain an adjusted net profit in each fiscal
quarter.
As used herein the term adjusted net profit shall mean net profit for the
applicable quarter end period (x) excluding the effects of non-cash charges
related to stock compensation expenses and (y) including any income from
discontinued operations, with all of the foregoing as determined in accordance
with GAAP, consistently applied.”
     3. Modified Revolving Maturity Date. The Revolving Maturity Date as set
forth in Section 13.1 of the Loan Agreement is hereby modified to be
“October 15, 2008.”
     4. Fee. In consideration for Bank entering into this Amendment, Borrower
shall concurrently pay Bank a fee in the amount of $11,250, which shall be
non-refundable and in addition to all interest and other fees payable to Bank
under the Loan Documents.
     5. Limitation of Amendments.
     (A) The amendments set forth above are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.
     (B) This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
     6. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
     (A) Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing, other than is the subject of the waiver
as otherwise set forth herein;
     (B) Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

-2-



--------------------------------------------------------------------------------



 



Silicon Valley Bank   Amendment to Loan Agreement  

     (C) The organizational documents of Borrower that the Bank obtained with
respect to the original execution of the Loan Agreement remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect, other than for the amendment and
restatement of Borrower’s certificate of incorporation filed with the Secretary
of State of Delaware on May 29, 2002.
     (D) The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
     (E) The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
     (F) The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
     (G) This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
     7. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an fee as stated above, and (c) the delivery of such
other agreements and documents by Borrower and the taking of such other actions
Borrower, in each case as Bank shall determine are necessary or advisable in
order to effectuate the terms and provisions hereof and of the Loan Agreement.
[Signature page follows.]

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                          Borrower:       Bank:    
 
                        I-Flow Corporation       Silicon Valley Bank    
 
                        By   /s/ James R. Talevich       By   /s/ Robert
Anderson                          
 
  President or Chief Financial Officer           Title   Vice President    

 